PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,960,649
Issue Date: 30 Mar 2021
Application No. 16/188,485
Filing or 371(c) Date: 13 Nov 2018
Attorney Docket No. 65049US02
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the PETITION TO REQUEST DUPLICATE LETTERS PATENT, filed October 29, 2021. Petitioner requests issuance of a duplicate Letters Patent for the above-identified patent due to non-receipt of the original Letters Patent. The October 29, 2021 correspondence will be treated as a feeless petition under 37 CFR 1.181.

The petition under 37 CFR 1.181 is DISMISSED.

Any reconsideration petition must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  This is not a final agency action within the meaning of 5 U.S.C.§ 704.

Petitioner states that the original Letters Patent, mailed March 30, 2021, was never received at the correspondence address of record. 

The Office follows the guidelines set forth in MPEP § 711.03(c) (see also “Withdrawing the Holding of Abandonment When Office Actions Are Not Received,” 1156 Official Gazette 53 (November 16, 1993), which explains that, in the absence of any irregularity in the mailing of an Office action (in this case, the Letters Patent), there is a strong presumption that the Letters Patent was properly mailed to practitioner at the address of record.  This presumption may be overcome by a showing that the Letters Patent was not in fact received.  In this regard, the showing required to establish the failure to receive the Letters Patent must consist of the following:


	1.  a statement from practitioner stating that the Letters Patent was not received by the 		practitioner;
	2.  a statement from the practitioner attesting to the fact that a search of the file jacket
	 and docket records indicates that the Letters Patent was not received; and
	3.  a copy of the docket record where the non-received Letters Patent would have been 	entered had it been received must be attached to and referenced in the practitioner’s 	statement.  

The petition fails to satisfy requirements (2) and (3).  

Petitioner has not attested to a search of the file jacket and docket records. Petitioner provided an individual docket record for the application with no accompanying discussion of a fruitless search of the file jacket and docket records. 

The copy of practitioner's records required to show non-receipt of the Office action should include the master docket for the firm covering the time period the Letters Patent would have been received. If no such master docket exists, the practitioner should so state and the Office will consider other evidence such as, but not limited to, the following: the application file jacket; incoming mail log; calendar; reminder system; or the individual docket record for the application in question. ....” MPEP 711.03(c) I A

Please provide the firm’s master docket covering the time period the Letters Patent would have been received.   Redact the document, if desired. If no such master docket exists, petitioner should state so and provide any other evidence, as discussed above. 

In view of the above, the petition fails to provide the necessary evidence to establish non-receipt of the March 30, 2021 Letters Patent.  Accordingly, the petition for issuance of a duplicate Letters Patent under 37 CFR 1.181 is dismissed.

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop PETITION
			Commissioner for Patents
			Post Office Box 1450
			Alexandria, VA 22313-1450	
			
By hand:		U.S. Patent and Trademark Office
			Customer Service Window, Mail Stop Petition
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

By FAX:		(571) 273-8300 – ATTN: Office of Petitions

By internet:		EFS-Web 

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-3230.
	

/SHIRENE W BRANTLEY/Attorney Advisor, OPET